RESOLUCIÓN
POR CUANTO: En conformidad con las disposiciones del Art. 61 de la Ley Núm. 75 de 2 de julio de 1987, cono-cida como la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2101, este Tribunal adoptó y puso en vigor el Reglamento Notarial de Puerto Rico el 1ro de agosto de 1995 (4 L.P.R.A. Ap. XXIV), para regular el ejercicio del notariado.
POR CUANTO: Las situaciones de incompatibilidad que pudieran existir entre el abogado-notario empleado en el servicio público y la práctica notarial están controladas por impedimentos definidos en la ley y por las prohibicio-nes particulares que los propios organismos públicos esta-blecen y notifican a la Directora de la Oficina de Inspección de Notarías de este Tribunal (Art. 4 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2004).
POR CUANTO: Entendemos que el establecimiento por parte de los organismos públicos de unos parámetros cla-ros sobre la práctica privada de la notaría por sus aboga-dos-notarios, o la prohibición tajante de ésta, conllevan ajustes en los informes que por ley y reglamento deben rendir los notarios a la Oficina de Inspección de Notarías.
POR CUANTO: Este Tribunal enmienda la Regla 12 del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV, para hacer más efectivo el Registro de Prohibiciones al Ejercicio del Notariado, dispuesto por la Regla 6 de este Reglamento, supra, con miras a reforzar la confianza de la sociedad en la imparcialidad de la fe pública notarial.
POR TANTO: Este Tribunal, en el ejercicio de su facul-tad para regular el ejercicio del notariado y de complemen-tar mediante reglamento las disposiciones de la Ley Nota*388rial de Puerto Rico, por la presente enmienda el tercer párrafo de la Regla 13 del Reglamento Notarial de Puerto Rico, supra, para que lea como sigue:

Regla 13. Informe estadístico anual de actividad notarial

El informe será rendido en el formulario que proveerá la Oficina de Inspección de Notarías. Cuando el notario sea em-pleado de una instrumentalidad pública y ésta le permita la práctica privada de la notaría fuera de horas laborables, sepa-rará en el informe aquí requerido el trabajo notarial hecho como notario del organismo público del hecho en la práctica privada.
Esta resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo